DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          VIRGINIA GARCIA,
                              Appellant,

                                    v.

 THE BANK OF NEW YORK MELLON, AS TRUSTEE FOR SPECIALTY
 UNDERWRITING AND RESIDENTIAL FINANCE TRUST MORTGAGE
    LOAN ASSET-BACKED CERTIFICATES, SERIES 2005-BC3,
                       Appellee.

                              No. 4D17-1686

                              [June 21, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; James T. Ferrara, Judge; L.T.                  Case No.
502015CA005661XXXXMB.

  Amanda L. Mollica and Kendrick Almaguer of The Ticktin Law Group,
PLLC, Deerfield Beach, for appellant.

   Nancy M. Wallace, William P. Heller and Henry H. Bolz of Akerman LLP,
Tallahassee and Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.